Citation Nr: 1124162	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to October 15, 1985, for service connection for posttraumatic stress disorder (PTSD), based on a claim that there was clear and unmistakable error (CUE) in a November 28, 1980, rating decision.  


REPRESENTATION

Appellant represented by:	Michael A. Wildhaber, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active service from March 1971 to April 1975, with evidence of unverified active duty service in 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim of entitlement to an effective date prior to October 15, 1985, for service connection for PTSD, based on a claim that there was clear and unmistakable error (CUE) in a November 28, 1980, rating decision.  


FINDINGS OF FACT

1.  On November 28, 1980, the RO denied the Veteran's original claim of service connection for "a nervous condition caused by battlefield experiences in Vietnam"; the Veteran perfected an appeal as to this rating decision.  

2.  On September 8, 1982, the Board denied the appeal of the claim, which it characterized as "entitlement to service connection for an acquired psychiatric disorder currently diagnosed as schizophrenia, paranoid type."  


CONCLUSION OF LAW

As the Board's decision of September 1982 subsumed the earlier denial of service connection for "a nervous condition caused by battlefield experiences in Vietnam" by the RO on November 28, 1980; that rating decision is not subject to challenge on the basis of CUE. 38 C.F.R. § 7104(a) (West 2002); 38 C.F.R. § 20.1104 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the RO committed CUE in a November 1980 rating decision when it denied his claim of service connection for "a nervous condition caused by battlefield experiences in Vietnam."  

In February 1980, the Veteran filed a claim for service connection for "a nervous condition caused by the battle conditions in Vietnam."  

In a rating decision, dated on November 14, 1980, the RO denied the Veteran's claim for service connection for "a nervous condition caused by battlefield experiences in Vietnam."  This decision was issued to the Veteran on November 28, 1980.  

The Veteran appealed, and in September 1982, the Board denied the claim, which it characterized as "entitlement to service connection for an acquired psychiatric disorder currently diagnosed as schizophrenia, paranoid type."  This decision was issued to the Veteran on September 8, 1982.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority or except on the basis of CUE, as provided in 38 C.F.R. § 3.105 of this part.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

In summary, in a rating decision, dated on November 14, 1980, the RO denied the Veteran's claim for service connection for "a nervous condition caused by battlefield experiences in Vietnam."  This decision was issued to the Veteran on November 28, 1980.  The Veteran appealed that decision, and in a decision dated September 8, 1982, the Board denied the claim.  Accordingly, the RO's November 1980 rating decision was subsumed by the Board's September 1982 decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Olson v. Brown, 5 Vet. App. 430, 432-33 (1993) (prior RO decisions which are affirmed by the Board are subsumed by the final appellate decision).  

As a final matter, a Board decision may not automatically subsume prior RO decisions.  When a lengthy period of time passes between the RO decision denying a VA benefit and a subsequent Board decision denying the identical benefit, the question of whether the subsequent Board decision subsumes the earlier RO decision is not automatic, but depends upon whether the Board decision decided the same issue that the RO decided and whether the RO and subsequent Board decisions were based upon the same evidentiary record.  Id.  In Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that a 1960 RO decision had been subsumed by the Board's later 1969 decision (called "delayed subsuming"), and that the later Board decision was based upon essentially the same evidentiary record, although "some new and material evidence had been acquired in the interim."  163 F. 3d at 1353.  See also VAOGCPREC 14-95, 60 Fed. Reg. 43,187 (1995).  

In this case, less than two years passed between the November 1980 RO rating decision and the September 1982 Board decision.  Although additional medical evidence was associated with the claims file subsequent to the RO's November 1980 decision, the RO reviewed this evidence in supplemental statements of the case, dated in October 1981, January 1982, and March 1982.  The Board's September 1982 decision included a review of the evidence that was before the RO, and although the issue was characterized somewhat differently, and more broadly, the November 1980 RO decision was clearly within its scope.  An RO decision that has been affirmed by the Board becomes "part and parcel" of the final Board decision.  See 38 C.F.R. § 20.1104; Dittrich; Smith; Olson.  The Board therefore finds that for purposes of the CUE claim that is the subject of the present appeal, the RO's November 1980 decision was subsumed by the September 1982 Board decision.  When a rating decision is deemed subsumed by a supervening Board decision, then, as a matter of law, the rating decision cannot be the subject of a claim of CUE.  Rather, in such a case, the claimant "must proceed before the Board and urge that there was clear and unmistakable error" in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  

The Court has held that CUE claims that are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, (2006).  Accordingly, the issue of entitlement to an effective date prior to October 15, 1985, for service connection for PTSD, based on a claim that there was clear and unmistakable error in a November 28, 1980, rating decision, is dismissed without prejudice.


ORDER

The appeal of entitlement to an effective date prior to October 15, 1985, for service connection for PTSD, based on a claim that there was clear and unmistakable error in a November 28, 1980, rating decision, is dismissed without prejudice.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


